PTERCE, Chief Judge.
Allied Van Lines, Inc., defendant in the Court below, appeals a final judgment in favor of Appellee, Barbara Brewer, defendant below, awarding her $2,500.00 damages. The Court added the statutory penalty of 50%, making a total judgment of $4,200.00. 15% of the total judgment of $4,200.00 was awarded to Brewer’s attorneys.
Brewer filed her complaint against Allied alleging that she contracted with Allied to move her furniture from Jackson, Mississippi, to Naples, Florida. She claimed that when the furniture was unpacked some of it was missing and some was damaged. The missing articles consisted basically of silver items which were family heirlooms, and the damaged items included a Singer Sewing Machine and cut-glass articles which were also family heirlooms. l
We have carefully reviewed the record in this case and find that there was competent and substantial evidence to support the lower Court’s award of $2,500.00 damages to Brewer for her loss.
The Court erred, however, in awarding the statutory penalty of 50%. The shipment of the items in question was from Mississippi to Naples, Florida. F.S. Sections 353.01 and 353.02, F.S.A. do not apply to an interstate shipment. Fornel v. Florida East Coast Ry. Co., 65 Fla. 102, 61 So. 194.
The Court likewise erred in assessing attorneys’ fees based upon the amount of the judgment for damages plus the penalty.
The judgment is therefore affirmed as to the principal amount of $2,500.00 awarded for damages, and reversed as to the penalty and attorneys’ fees. We hereby remand the cause to the lower Court for the assessment of simple interest and for attorneys’ fees based upon the amount of the claim recovered.
Affirmed in part, reversed in part, and remanded with directions.
LILES and McNULTY, JJ., concur.